Citation Nr: 0803441	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The veteran's claim is now in the jurisdiction of the 
RO in Lincoln, Nebraska.  

A hearing at the RO was held in November 2007 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disorder which he contends was incurred during his period of 
active duty.  

The record on appeal includes pre-service medical records, 
dated from November 1965 to January 1968, corresponding to 
the veteran's period in foster care.  These records include 
multiple evaluations by social workers and psychologists 
noting a borderline level of intellectual functioning, but 
are negative for diagnoses of a psychiatric disorder.  

The veteran's service medical records show that at his May 
1971 service entrance medical examination, no psychiatric 
disorder was identified.  In July 1971, the veteran was 
referred to the Marine Corps Recruit Depot Aptitude Board, 
which found that he read slowly and comprehended little of 
what he read.  It was noted that the veteran had failed four 
major events during basic training.  The Aptitude Board 
recommended separation based on "mental inaptitude."  An 
August 1971 memorandum from the neuropsychiatric section of 
the Depot noted that psychiatric evaluation found that the 
veteran suffered from no physical or mental disability which 
warranted his discharge by reason of disability.  At the 
veteran's August 1971 service separation medical examination, 
no psychiatric disorder was identified.  

The post-service medical evidence, including both VA and 
private clinical records dated from March 2004 to December 
2006, shows that the veteran received treatment for bipolar 
disorder, anxiety disorder, and polysubstance dependence.  

In addition, in support of his appeal, the veteran has 
submitted an October 2007 letter from a private psychologist 
who indicated that he had been treating the veteran for the 
past six weeks and, according to his treatment records, the 
veteran's diagnoses included bipolar disorder, obsessive 
compulsive disorder, and rule out psychotic disorder.  The 
psychologist indicated that while it was extremely difficult 
to determine the exact date of onset of the veteran's current 
mental illness, it was as likely as not that his current 
mental health condition manifested itself during service.  

Because the psychologist did not provide a rationale for his 
opinion, the Board finds that its probative value is somewhat 
limited and does not provide a sufficient basis upon which to 
grant the benefit sought on appeal, particularly given the 
lack of evidence of a diagnosis of a psychiatric disorder in 
service or for many years thereafter.  Nonetheless, the Board 
finds that the opinion triggers VA's duty to provide a VA 
psychiatric examination in connection with this claim.  See 
38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (a medical examination is necessary when 
the evidence indicates that the veteran's current disability 
may be associated with service, but is lacking in specificity 
to support a decision on the merits).  Thus, a remand is 
necessary.  

In addition, the Board notes that the record on appeal 
appears to be incomplete.  In that regard, the Board notes 
that in October 2005, the Social Security Administration 
(SSA) determined that the veteran was disabled due, in part, 
to a psychiatric disability.  In addition, at his November 
2007 hearing, the veteran testified that he had submitted a 
previously unsuccessful application for disability benefits 
to SSA in 1987.  While the veteran has submitted a copy of 
the decision awarding him disability benefits, medical 
records used in supporting that decision are not yet of 
record, nor are records from his 1987 claim.  Likewise, it 
appears that there may be outstanding military personnel 
records which are pertinent to the issue on appeal.  Under 
these circumstances, the RO must make an attempt to obtain 
pertinent records from the SSA and the service department.  
See 38 C.F.R. § 3.159(c) (2007) (providing that VA has a duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request a complete copy of the veteran's 
service personnel file.  

2.  The RO should contact SSA and obtain 
outstanding records pertinent to the 
appeal, including any records 
corresponding to the veteran's 
unsuccessful application for disability 
benefits in 1987, as well as medical 
records used in reaching its October 2005 
favorable disability determination 
regarding disability benefits.  

3.  The veteran should then be afforded a 
VA psychiatric examination for the 
purposes of determining the nature and 
etiology of his current psychiatric 
disorder.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the etiology and likely 
date of onset of the veteran's current 
psychiatric disorder.  In providing this 
opinion, the examiner should state 
whether it is at least as likely as not 
that the veteran's current psychiatric 
disorder is causally related to his 
active service or any incident therein.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a conclusion as it is to find 
against it.

4.  After the completion of any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.


The case should then be returned to the Board, in accordance 
with applicable procedures.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



